
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.34



RESTRUCTURING AGREEMENT AND AMENDED AND RESTATED
MASTER LEASE AGREEMENT


($3,720,173.30 Current Principal Amount Equipment Lease Financing)

        This RESTRUCTURING AGREEMENT AND AMENDED AND RESTATED MASTER LEASE
AGREEMENT (the "Amendment") is made effective as of January 1, 2002 (the
"Effective Date"), by and between TENFOLD CORPORATION, a Delaware corporation
formerly known as KeyTex Corporation ("TenFold"), having its principal office at
180 West Election Road, Suite 100, Draper, Utah 84020, BANK ONE, NA, a national
banking association with its main office in Chicago, Illinois and successor by
merger to Bank One, Utah, National Association, a national banking association
("Bank One"), having a place of business at 201 North Central Avenue, 3rd Floor,
Managed Assets—Mail Code AZ1-1283, Phoenix, Arizona 85004, and BANC ONE LEASING
CORPORATION, an Ohio corporation ("BOLC"), having a place of business at 1111
Polaris Parkway, Suite A-3, Columbus, Ohio 43240.

RECITALS:

        A.    Reference is made to that certain Modification and Forbearance
Agreement, dated effective as of February 23, 2001, as amended by (i) that
certain First Amendment to Modification and Forbearance Agreement, dated
effective as of April 2, 2001 and (ii) that certain Agreement Regarding Waiver
of Event of Default and Second Amendment to Modification and Forbearance
Agreement dated effective as of November 28, 2001 (collectively, as amended, the
"Forbearance Agreement"), by and between TenFold, Bank One and BOLC. A copy of
the Forbearance Agreement is attached hereto as Exhibit A. Reference is further
made to the Loans and Loan Documents as defined and described in such
Forbearance Agreement and to each constituent credit facility and agreement
comprising the Loans and Loan Documents, as more particularly defined and
described in the Forbearance Agreement. All capitalized terms used herein
without definition shall have the meanings given to such terms in the
Forbearance Agreement or the Loan Documents.

        B.    Reference is further made to that certain letter from Bank One and
BOLC to TenFold dated October 10, 2001, as amended by that certain letter from
Bank One and BOLC to TenFold dated October 17, 2001 (collectively, as amended,
the "Letter") with respect to certain payment obligations under the Loans and
more particularly under the Equipment Lease Documents. A copy of the Letter is
attached hereto as Exhibit B.

        C.    As of the date this Agreement is executed and delivered, the
advanced and outstanding balance of the RLC Loan is zero and all Letters of
Credit issued pursuant to the RLC Loan Documents and the Letter of Credit
Agreements have been canceled. In connection with such cancellation and at the
written request of TenFold, Bank One transferred all cash collateral held by
Bank One as security for TenFold's contingent reimbursement and repayment
obligations under the Letter of Credit Agreements and RLC Loan Documents to
Zions First National Bank.

        D.    As of the date this Agreement is executed and delivered, the
advanced and outstanding balance of the Term Loan is Fifty Thousand Five Hundred
Fifty Five and 45/100 Dollars ($50,555,45). All other amounts owing under the
terms of the Term Loan Documents have been paid in full. Concurrently with the
execution and delivery of this Agreement, TenFold will repay the remaining Fifty
Thousand Five Hundred Fifty Five and 45/100 Dollars ($50,555,45) balance.

1

--------------------------------------------------------------------------------


        E.    As of the Effective Date, the outstanding and unpaid principal
balance of the Equipment Leases was Three Million Seven Hundred Twenty Thousand
One Hundred Seventy-three and 30/100 Dollars ($3,720,173.30).

        F.    In accordance with the requirements of Section 4 of the
Forbearance Agreement, each of the Loans is cross-collateralized such that the
obligations of TenFold under the various Loans and Loan Documents are secured by
and under, respectively, the collateral subject to any of the Loan Documents.

        G.    As partially described in the Letter, TenFold is currently in
arrears in its monthly payments required under the terms of the Equipment Lease
Documents, which payment failures constitute Events of Default under the Master
Lease Agreement and the other Equipment Lease Documents. In accordance with
Section 3 of the Forbearance Agreement, such Events of Default under the
Equipment Lease Documents constitute an Event of Default under each of the Loans
and Loan Documents and terminates the forbearance under the Forbearance
Agreement.

        H.    In light of TenFold's repayment and performance in full of its
payment obligations under the RLC Loan and Term Loan, TenFold has now requested
that Bank One and BOLC agree to (i) waive any current Events of Default under
the Loan Documents, (ii) acknowledge and agree that except for the various
assignments, security agreements and other collateral security documents and any
other provisions of the RLC Loan Documents and Term Loan Documents pertaining to
the collateral for the Loans (the "Security Provisions and Documents"), the RLC
Loan Documents and the Term Loan Documents are paid and performed in full and
are terminated, including any financial covenants therein, and (iii) restructure
TenFold's payment obligations under, and the maturity date of, the Equipment
Lease Documents.

        I.    As an accommodation to TenFold, Bank One and BOLC are willing to
agree to the foregoing requests, all upon the terms and conditions hereof.

AGREEMENT:

        For good and valuable consideration, including the agreements, waivers
and covenants of the parties contained herein, the receipt and sufficiency of
which are hereby acknowledged, TenFold, BOLC and Bank One agree as follows:

        1.    Incorporation of Documents, Effect of Recitals.    The provisions
of the Forbearance Agreement and Letter, including any recitals thereto, are
incorporated herein in their entirety and made a part hereof. TenFold hereby
acknowledges the accuracy of the Recitals hereto and thereto.

        2.    Payment and Performance of Revolving Loan and Term Loan.    Bank
One acknowledges that as of the Effective Date, Borrower's obligations under the
Term Loan Documents and RLC Loan Documents are paid or discharged in full.
Except for the Security Provisions and Documents, the Term Loan Documents and
the RLC Loan Documents are hereby terminated, including the financial covenants
contained therein which are of no further force and effect.. The Security
Provisions and Documents, including, without limitation, the RLC Security
Agreements and the Equipment Lease Security Agreement shall continue in full
force and effect and shall constitute a valid, first priority lien and security
interest in and to the collateral described therein, securing TenFold's
obligations under the Equipment Lease Documents. As used in the remainder of the
this Agreement, "Loan Documents" shall mean the surviving Loan Documents and
provisions thereof which remain in full force and effect after giving effect to
this Section 2.

        3.    Amendment and Restatement of Certain Equipment Lease
Documents.    

        (a)    Amendment and Restatement of Master Lease Agreement.    As of the
Effective Date, the Master Lease Agreement is hereby amended and restated in its
entirety in the form of an

2

--------------------------------------------------------------------------------

Amended and Restated Master Lease Agreement dated as of the Effective Date, the
terms of which shall be identical to the terms of the Master Lease Agreement as
supplemented by the Lease Schedules, except as otherwise expressly provided in
this Section 3. A copy of the Master Lease Agreement and the Lease Schedules are
attached hereto as Exhibit C and incorporated herein. In the event of any
inconsistency between the provisions hereof and those of the Master Lease
Agreement as supplemented by the Lease Schedules, the provisions hereof shall
control.

        (b)    Acknowledgements Regarding Financing Nature of Equipment Lease
Documents.    Consistent with Sections 2, 4, and 6 of the Lease Schedules, each
of the parties hereto acknowledges and agrees that the transactions governed and
evidenced by the Equipment Lease Documents are a series of secured extensions of
purchase money indebtedness to TenFold from BOLC. Consistent with Sections 2 and
7 of the Lease Schedules, title to the equipment and other collateral pledged by
TenFold as security for its various obligations under the Equipment Lease
Documents is and has been held in the name of TenFold and not BOLC or BONA.

        (c)    Lease Schedules and Collateral; Restructure as Single Secured
Obligation.    The Master Lease Agreement and the Lease Schedules are hereby
amended and restated to be a single secured obligation, rather than a series of
secured obligations with separate payment requirements and maturity dates. Such
single secured obligation shall be in the principal amount described in
Section 3(e) below, shall be evidenced by the Master Lease as amended hereby and
as supplemented by the Lease Schedules, and shall bear interest, be repaid and
shall mature all in accordance herewith.

        (d)    Cross Collateralization Remains Effective.    

        (i)    The obligations of TenFold under the Security Provisions and
Documents, including, without limitation and notwithstanding the fact that the
RLC Loan and Term Loan have been paid in full, the RLC Security Agreements and
the Equipment Lease Security Agreement, shall continue in full force and effect
from and after the Effective Date and shall constitute a valid, first priority
lien and security interest in and to the collateral described therein, securing
the principal balance described in Section 3(e) below and TenFold's other
obligations under such Equipment Lease Documents.

        (ii)  TenFold agrees to execute and deliver, upon the request of BOLC or
Bank One, such additional documents, instruments or agreements as may be
reasonably required to establish, maintain, perfect, protect or enforce the
liens and security interests granted to BOLC and Bank One hereunder or under the
Loan Documents, including, without limitation, amendments to the RLC Security
Documents and the Equipment Lease Security Agreement.

        (iii)  TenFold hereby irrevocably authorizes BOLC and/or Bank One at any
time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any initial financing statements and amendments
thereto that (A) indicate the collateral for the Loans (1) as all assets of
TenFold or words of similar effect, regardless of whether any particular asset
comprised in the collateral falls within the scope of Article 9 of the Code or
such jurisdiction, or (2) as being of an equal or lesser scope or with greater
detail, and (B) contain any other information required by Part 5 of Article 9 of
the Uniform Commercial Code for the sufficiency or filing office acceptance of
any financing statement or amendment, including whether TenFold is an
organization, the type of organization and any organization identification
number issued to such TenFold. TenFold agrees to furnish any such information to
BOLC and/or Bank One promptly upon request. TenFold also ratifies its
authorization for Bank One and/or BOLC to have filed in any Uniform Commercial
Code jurisdiction any initial financing statements or amendments thereto if
filed prior to the date hereof.

3

--------------------------------------------------------------------------------




        (iv)  TenFold acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of BOLC and/or Bank One
and agrees that it will not do so without the prior written consent of BOLC
and/or Bank One which consent will not be unreasonably withheld, delayed or
conditioned, subject to such TenFold's rights under Section 9-509(4)(b) of the
Uniform Commercial Code.

        (e)    Principal Balance as of January 1, 2002.    As of the Effective
Date, the outstanding and unpaid principal balance of the Equipment Leases is
Three Million Seven Hundred Twenty Thousand One Hundred Seventy-three and 30/100
Dollars ($3,720,173.30). Such amount may be increased from time to time to
include any sum in addition thereto advanced by BOLC or Bank One in their
permitted discretion in accordance with the Loan Documents.

        (f)    Interest, Interest Rate.    From and after the Effective Date,
the outstanding and unpaid principal balance of the Equipment Leases shall bear
interest at a per annum rate which is equal to the Interest Rate, as in effect
from time to time.

        (g)    Repayment of Principal and Interest.    

        (i)    Payments of Principal and Interest.    Commencing on the first
Payment Date following the Effective Date, and continuing on each Payment Date
thereafter, monthly installments of accrued interest and principal in the amount
of the Payment Amount shall be due and payable by TenFold to BOLC.

        (ii)    Payment at Maturity.    The outstanding principal balance of the
Equipment Leases shall be repaid in full on the Maturity Date unless sooner
accelerated upon the occurrence of an Event of Default hereunder or an Event of
Default or default under any of the other Loan Documents, together with accrued
interest thereon and all other unpaid amounts which are payable by TenFold with
respect to the Loans in accordance herewith.

        (iii)    Initial Prepayment—SeeBeyond.    BOLC acknowledges receipt of
an initial prepayment of principal from TenFold in the amount of One Hundred
Fifty Thousand and No/100 Dollars ($150,000.00) resulting from the sale of
certain equipment by TenFold to SeeBeyond Technologies, Inc. The proceeds of the
sale of such equipment in excess of such $150,000.00 amount, such excess being
in the amount of $19,444.55, was applied by Bank One at the direction of TenFold
to the remaining $70,000 balance under the Term Loan Documents, resulting in the
current Term Loan Document balance of $50,555.45 as described in
Section 4(b) hereof.

        (h)    Adjustments to Interest Rate as Principal is Repaid.    Effective
upon the repayment by TenFold of principal under the Equipment Leases in the
aggregate amounts indicated in the following table, whether by payment of the
monthly Payment Amount or by prepayments or both, the Interest Rate shall
automatically adjust to the following reduced Interest Rates:

Aggregate Principal Amount Repaid
After the Effective Date


--------------------------------------------------------------------------------

  Interest Rate

--------------------------------------------------------------------------------

Less than $498,045.83   12 percent per annum At least $498,045.83 but less than
$1,238,679.37   11 percent per annum At least $1,238,679.37 but less than
$2,266,981.09   10 percent per annum $2,266,981.09 or greater   9 percent per
annum

        (i)    Extensions of the Maturity Date for Extension Terms and
Adjustment of Interest Rate.    Upon the expiration of the initial Maturity
Date, the Maturity Date shall be extended for an Extension Term up to a maximum
of three such 6-month Extension Terms, unless an Event of Default or default
hereunder or an Event of Default or default under any of the other Loan
Documents shall

4

--------------------------------------------------------------------------------

have occurred and be continuing or the principal balance of the Equipment Leases
has been accelerated by BOLC in its permitted discretion as described in the
Equipment Lease Documents. Such extension shall otherwise be self-operative and
shall not require the consent or approval of Bank One or BOLC.

        (j)    Other Provisions Regarding Principal and Interest.    

        (i)    Place and Terms.    Payments of principal and interest shall be
made in lawful money of the United States of America at the address specified by
BOLC on its monthly invoice as delivered to TenFold or such other address as
BOLC may indicate to TenFold in writing, in same day funds, not later than
1:00 p.m. (Ohio time). Payment by other than wire transfer shall be deemed paid
when BOLC has received collected funds therefrom.

        (ii)    Application of Payments.    Unless otherwise agreed to, in
writing, or otherwise required by applicable law, payments will be applied
first, to any unpaid collection costs, late charges and other charges, then to
accrued, unpaid interest, and any remaining amount to principal, provided,
however, upon the occurrence of an Event of Default hereunder or an Event of
Default or default under any of the other Loan Documents, BOLC reserves the
right to apply payments among principal, interest, late charges, collection
costs and other charges at its discretion. All prepayments shall be applied to
the principal balance owing hereunder, but shall not relieve TenFold of its
obligation to pay the Payment Amount on each Payment Date. Any payments received
by BOLC after the occurrence of an Event of Default hereunder or an Event of
Default or default under any of the other Loan Documents, shall be applied in
such order and to such Advances as BOLC may, in its sole discretion, elect.

        (iii)    No Deductions.    All payments of principal or interest by
TenFold shall be made (i) without deduction of any present and future taxes,
levies, imposts, deductions, charges or withholdings, which amounts shall be
paid by TenFold, and (ii) without any other set off. TenFold will pay the
amounts necessary such that the gross amount of the principal and interest
received by BOLC is not less than that required hereby.

        (iv)    Computation of Interest.    Interest shall be calculated on a
360-day year, but, in any case, shall be computed for the actual number of days
in the period for which interest is charged, which period shall consist of
365-days on an annual basis. All interest shall be paid in arrears and as
otherwise provided herein. If any payment of interest under the Equipment Leases
would otherwise be due on a day which is not a Business Day, the payment instead
shall be due on the next succeeding Business Day.

        (v)    Default Interest Rate.    Upon and after the occurrence of an
Event of Default hereunder or an Event of Default or default under any of the
other Loan Documents, at the option of BOLC, the outstanding and unpaid
principal balance of the Equipment Lease shall bear interest, payable on demand,
at a rate per annum equal to the Default Interest Rate. The application of the
Default Interest Rate shall not be interpreted or deemed to extend any cure
period set forth in any Loan Document, or otherwise to limit any of BOLC's or
Bank One's remedies under this Agreement or any of the other Loan Documents.

        (vi)    Prepayment of Principal.    TenFold may prepay all or any
portion of the unpaid and outstanding principal balance of the Equipment Leases
at any time without premium or penalty, but any prepayment shall not relieve
TenFold of its obligation to pay the Payment Amount on each Payment Date.

        (vii)    Late Fees.    TenFold agrees to pay all late fees and charges
as described and in accordance with the terms of the Equipment Lease Documents.

5

--------------------------------------------------------------------------------




        (k)    Definitions.    As used herein, the following terms shall have
the following meanings.

        (i)    "Default Interest Rate"  means a rate of interest equal to the
lesser of (a) EIGHTEEN PERCENT (18%) per annum and (b) the highest rate legally
permissible under applicable law.

        (ii)    "Extension Term"  means an extension period of time of six
(6) calendar months duration. As provided herein, the Maturity Date may be
extended for up to a maximum of three (3) Extension Terms.

        (iii)    "Interest Rate"  means an initial interest rate of Twelve
Percent (12%) per annum, subject to adjustment as provided is Section 3(h)
hereof.

        (iv)    "Maturity Date"  means the date which is exactly six (6) months
from the Effective Date, which date is July 1, 2002, which Maturity Date may be
extended in accordance herewith for up to a maximum of three (3) Extension
Terms.

        (v)    "Payment Date"  means first day of each calendar month after the
Effective Date until the Maturity Date, unless any such day is not a Business
Day in which case the Payment Date shall be the next succeeding Business Day.

        (vi)    "Payment Amount"  means the following amounts for the following
Payment Dates:

Payment Date Occurring


--------------------------------------------------------------------------------

  Payment Amount

--------------------------------------------------------------------------------

January through June 2002   $ 118,158.27 July through December 2002   $
150,176.40 January through June 2003   $ 188,526.81 July through December 2003  
$ 248,596.00

        (l)    Events of Default; Additional Remedies.    

        (i)    The failure by TenFold to pay any amounts to Bank One and BOLC
required hereunder when and as due shall constitute an Event of Default
hereunder and under each of the Loan Documents, time being strictly of the
essence of the parties' agreements hereunder.

        (ii)  Notwithstanding any provision to the contrary herein or any of the
Loan Documents to the contrary, upon the happening of any Event of Default under
this Agreement or under any of the Loan Documents, Bank One and BOLC shall, at
their option, if any, have the remedies provided in the Loan Documents,
including, without limitation, the option to declare all outstanding
indebtedness under the Equipment Leases to be immediately due and payable
without presentment, demand, protest or notice of any kind, and the following
remedies: BOLC and Bank One may, at their option, apply any of TenFold's funds
in their possession to the outstanding indebtedness, BOLC and Bank One may
exercise all rights and remedies available to then at law or at equity,
including any remedies available under the Uniform Commercial Code. All sums
expended by BOLC or Bank One for such purposes shall be deemed to have been
disbursed to and borrowed by TenFold and shall be secured by the Security
Provisions and Documents. Bank One and BOLC shall have the right to enforce one
or more remedies hereunder or under the Loan Documents, successively or
concurrently, and such action shall not operate to estop or prevent Bank One and
BOLC from pursuing any further remedy that they may have. Any repossession or
retaking or sale of any of the collateral for TenFold's obligations shall not
operate to release TenFold until full payment of any deficiency has been made in
cash.

6

--------------------------------------------------------------------------------




        4.    Payments to Be Made on the Date Hereof.    On the date hereof,
TenFold shall pay to BOLC and/or Bank One, in additional to all other amounts
which may be due and payable in accordance herewith:

        (a)    Remaining Balance of Term Loan.    To Bank One: the remaining
outstanding balance of the term loan in the amount of Fifty Thousand Five
Hundred Fifty Five and 45/100 Dollars ($50,555,45).

        (b)    Payments Due as of, February 1 and March 1 and April 1.    To
BOLC: the Payment Amounts required to be paid on the February 1, March 1, 2002,
and April 1 Payment Dates, in the aggregate amount of Three Hundred Fifty-Four
Thousand Four Hundred Seventy Four and 81/100 Dollars ($354,474.81).

        5.    Waiver of Current Events of Default under Loan Documents.    

        (a)    Waiver of Events of Default.    In consideration hereof, BOLC and
Bank One waive all current Events of Default under the Equipment Lease Documents
and other Loan Documents.

        (b)    Nature of Waiver of Event of Default.    Borrower, Bank One and
BOLC acknowledge and agree that the waiver described in Section 5(a) above is
limited to the specific failures and events described herein and in the Letter
and Forbearance Agreement, and that Bank One and BOLC do not and shall not waive
or be deemed to have waived any other default or Event of Default that may
currently or hereafter exist, including, but not limited to, Borrower's further
failure to timely make any and all payments due and owing under the Equipment
Lease Documents as amended hereby. The waiver described herein does not
constitute and may not in any way be construed to waive any right or remedy of
Bank One or BOLC for any future default or event of default under the Loan
Documents or to amend, extend or otherwise modify the Loans or any Loan
Documents except as expressly provided herein or in the amended and restated
Master Lease Agreement.

        6.    Conforming Modifications; References.    Each of the Loan
Documents is modified to be consistent herewith and to provide that it shall be
a default or an Event of Default thereunder if TenFold shall fail to comply with
any of the covenants or agreements of TenFold herein or if any representation or
warranty by TenFold is materially incomplete, incorrect, or misleading as of the
date hereof. Each reference in the Loan Documents to any of the Loan Documents
shall be a reference to such document as modified herein.

        7.    Ratification of Loan Documents and Collateral.    The Loan
Documents, as modified by this Amendment, are ratified and affirmed by all
parties thereto and shall remain in full force and effect as modified herein.
Any property or rights to or interests in property granted as security in the
Loan Documents shall remain as security for each of the Loans and the
obligations of TenFold under the Loan Documents.

        8.    TenFold Representations and Warranties.    TenFold represents and
warrants to Bank One and BOLC that:

        (a)  Except as otherwise disclosed to Bank One and BOLC in writing,
there has been no material adverse change in the financial condition of TenFold
or any other person whose financial statement has been delivered to Bank One or
BOLC in connection with the Loans from the most recent financial statements
received by Bank One or BOLC.

        (b)  The Loan Documents as modified herein are the legal, valid, and
binding obligation of TenFold, enforceable against TenFold in accordance with
their terms.

        (c)  The execution and delivery of this Amendment and the performance of
the Loan Documents as modified herein have been duly authorized by all requisite
action by or on behalf of the TenFold. This Amendment has been duly executed and
delivered on behalf of the TenFold.

7

--------------------------------------------------------------------------------




        9.    TenFold Covenants.    TenFold covenants with Bank One and BOLC
that:

        (a)  TenFold shall execute, deliver, and provide to Bank One and BOLC
such additional agreements, documents, and instruments as reasonably required by
Bank One or BOLC to effectuate the intent of this Amendment.

        (b)  TenFold fully, finally, and forever releases and discharges Bank
One, BOLC and their successors, assigns, directors, officers, employees, agents,
attorneys, and representatives from any and all actions, causes of action,
claims, counterclaims, defenses, debts, demands, liabilities, obligations,
set-offs, and suits, of whatever kind or nature, in law or equity of TenFold,
which are now known to TenFold, (i) in respect of the Loan, the Loan Documents,
or the actions or omissions of Bank One or BOLC in respect of the Loans or the
Loan Documents and (ii) arising from events occurring prior to the date of this
Amendment. TenFold has been advised by legal counsel and understands and
acknowledges the significance and consequences of this release, and TenFold
expressly consents and agrees that the releases contained herein shall be given
full force and effect according to each and all of their express terms and
provisions including those relating to demands and causes of action, if any, as
well as those relating to any other claims, demands and causes of action
hereinabove specified.

        10.    Execution and Delivery of Amendment by Bank One and
BOLC.    Neither Bank One nor BOLC shall be bound by this Amendment until
(a) Bank One, BOLC and TenFold have each executed and delivered this Amendment
and (b) TenFold has performed all of the obligations of the TenFold under this
Amendment to be performed contemporaneously with the execution and delivery of
this Amendment, including, without limitation, the payment of the fees and other
amounts required under Section 4 hereof.

        11.    Integration, Change, Discharge, Termination, or Waiver.    The
Loan Documents as modified herein, contain the complete understanding and
agreement of TenFold, BOLC and Bank One in respect of the Loans and the other
matters described herein and supersede all prior representations, warranties,
agreements, arrangements, understandings, and negotiations. No provision hereof
or of the Loan Documents as modified herein may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by the parties
thereto.

        12.    Binding Effect.    The Loan Documents as modified herein shall be
binding upon and shall inure to the benefit of TenFold, BOLC and Bank One and
their successors and assigns and the executors, legal administrators, personal
representatives, heirs, devisees, and beneficiaries; provided, however, TenFold
may not assign any of its rights or delegate any of its obligations under the
Loan Documents, without the Bank's written consent.

        13.    Choice of Law.    This Amendment shall be governed by and
construed in accordance with the laws of the State of Ohio, without giving
effect to conflicts of law principles.

        14.    Counterpart Execution.    This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this Amendment
to physically form one document. Receipt by a party of an executed copy of this
Amendment by facsimile shall constitute conclusive evidence of execution and
delivery of the Amendment by the signatory thereto.

        15.    Expenses.    TenFold shall pay all reasonable out-of-pocket
expenses incurred by Bank One or BOLC in connection with the preparation,
negotiation, execution, delivery and enforcement of this Amendment, including,
without limitation, the reasonable fees and disbursements of Bank One's and
BOLC's outside counsel. This Section 15 shall survive the termination of the
Amendment or the Loan Documents.

[Remainder of Page Intentionally Left Blank]

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Bank One, BOLC and TenFold have executed this
Amendment as of the date first written above.

    TENFOLD CORPORATION
a Delaware corporation
 
 
By:
 
/s/  JONATHAN E. JOHNSON III      

--------------------------------------------------------------------------------

    Name:   Jonathan E. Johnson III     Title:   Chief Financial Officer
 
 
 
 
"TenFold"
 
 
BANK ONE, NA, a national banking association with its main office in Chicago,
Illinois and successor by merger to Bank One, Utah, National Association
 
 
By:
 
/s/  BONNIE WILSON      

--------------------------------------------------------------------------------

    Name:   Bonnie Wilson     Title:   First Vice President
 
 
 
 
"Bank One"
 
 
BANC ONE LEASING CORPORATION
an Ohio corporation
 
 
By:
 
/s/  BRENT E. HATCH      

--------------------------------------------------------------------------------

    Name:   Brent E. Hatch     Title:   First Vice President
 
 
 
 
"BOLC"

9

--------------------------------------------------------------------------------

Exhibit A
Forbearance Agreement

10

--------------------------------------------------------------------------------

MODIFICATION AND FORBEARANCE AGREEMENT
($3,500,000.00 Term Loan, $15,000,000.00 Revolving Line of Credit and
$6,173,596.42 Equipment Lease Financing)

        This MODIFICATION AND FORBEARANCE AGREEMENT (the "Modification") is made
as of February 23, 2001, by and between TENFOLD CORPORATION, a Delaware
corporation formerly known as KeyTex Corporation ("Borrower"), having its
principal office at 180 West Election Road, Suite 100, Draper, Utah 84020, BANK
ONE, UTAH, NATIONAL ASSOCIATION, a national banking association ("Lender"),
having a place of business at 201 North Central Avenue, 3rd Floor, Managed
Assets—Mail Code AZ1-1283, Phoenix, Arizona 85004, and BANC ONE LEASING
CORPORATION ("BOLC"), having a place of business at 201 North Central Avenue,
3rd Floor, Managed Assets—Mail Code AZ1-1283, Phoenix, Arizona 85004.

RECITALS:

        A.    Lender previously extended to Borrower a revolving line of credit
in the original maximum principal amount of Five Million and No/100 Dollars
($5,000,000.00) (subsequently increased to $15,000,000.00) (the "RLC Loan")
pursuant to a Revolving Line of Credit Agreement, dated January 18, 1999 (as
amended and modified from time to time, the "RLC Loan Agreement"), and evidenced
by a Promissory Note, dated January 18, 1999 (as amended and modified from time
to time, the "RLC Note"). The RLC Loan Agreement was subsequently modified
pursuant to each of (i) that certain First Modification, dated December 29,
1999, (ii) that certain Second Modification, dated April 26, 2000, (iii) that
certain Third Modification, dated as of September 7, 2000, and (iv) that certain
Modification dated September 7, 2000 executed in connection with the issuance of
the Letter of Credit (as defined below) dated June 26, 2000. The Note was
subsequently amended by a Note Modification, dated December 29, 1999.

        B.    Pursuant to a Security Agreement, dated January 18, 1999, and
Intellectual Property Security Agreement, dated January 18, 1999, as amended by
that certain First Modification Agreement to Intellectual Property Security
Agreement, dated January 6, 2000 (as amended from time to time, the "IP Security
Agreement") (collectively, as amended from time to time, the "RLC Security
Agreements"), Borrower has granted to Lender a present, continuing security
interest in, lien upon and right of setoff against the assets and properties of
Borrower to secure the RLC Loan.

        C.    Pursuant to the terms of the RLC Loan, Borrower applied for and
Lender issued three irrevocable standby letters of credit in the aggregate
stated amount of $5,547,425.00 (collectively, as amended from time to time, the
"Letters of Credit") pursuant to the terms of the RLC Loan Agreement and their
respective Application and Agreement for Irrevocable Standby Letter of Credit
(collectively, as more particularly described below and as amended from time to
time, the "Letter of Credit Agreements"). The Letters of Credit include the
following: (i) that certain Letter of Credit issued pursuant to a Letter of
Credit Agreement dated April 25, 2000 in the stated amount of $3,000,000.000 to
EOP-150 California Street, L.L.C., as beneficiary, (ii) that certain Letter of
Credit issued pursuant to a Letter of Credit Agreement dated September 7, 2000
in the stated amount of $2,000,000.00 to American Home Assurance Company, as
beneficiary, and (iii) that certain Letter of Credit issued pursuant to a Letter
of Credit Agreement dated June 26, 2000, in the stated amount of $547,425.00 to
200 South Wacker Drive LLC, as beneficiary, as modified by that certain
Modification Agreement, dated September 7, 2000.

        D.    The RLC Loan Agreement, RLC Note, RLC Security Agreements, Letter
of Credit Agreements, all Uniform Commercial Code Financing Statements and all
other agreements, documents, and instruments governing, evidencing, securing, or
otherwise relating to the RLC Loan, as modified in this Modification are
sometimes referred to herein individually and collectively as the "RLC Loan
Documents."

        E.    Lender also previously extended to Borrower a term loan in the
maximum principal amount of Two Million Four Hundred Thousand and No/100 Dollars
($2,400,000.00) ("Term Loan") pursuant

--------------------------------------------------------------------------------


to a Term Loan Agreement, dated April 26, 2000 (as amended and modified from
time to time, the "Term Loan Agreement"), and evidenced by a Promissory Note,
dated April 26, 2000 (as amended and modified from time to time, the "Term
Note"). The Term Loan is secured by that certain Deed of Trust, Assignment of
Rents, Security Agreement and Financing Statement (Tenfold Corporation), dated
April 26, 2000 (as amended from time to time, the "Term Deed of Trust"), as
recorded in the real property records of Marin County, California on April 28,
2000 as Instrument No 2000-0021881, which Term Deed of Trust constitutes a first
priority lien on that certain real property located in San Rafael, Marin County,
California and more particularly described in Exhibit A to the Term Deed of
Trust ("Term Loan Property").

        F.    The Term Loan Agreement, the Term Note, the Term Deed of Trust,
all Uniform Commercial Code Financing Statements and all other agreements,
documents, and instruments governing, evidencing, securing, or otherwise
relating to the Term Loan, as modified in this Modification are sometimes
referred to herein individually and collectively as the "Term Loan Documents."

        G.    BOLC, an affiliate of Secured Party, has extended certain
equipment lease financing to Debtor in the original aggregate amount of
approximately Six Million One Hundred Seventy-Three Thousand Five Hundred
Ninety-Six and 42/100 Dollars ($6,173,596.42), pursuant to that certain Master
Lease Agreement, dated November 23, 1998 and certain lease schedules issued
pursuant thereto with respect to the lease of specific equipment, as executed by
Borrower and BOLC (collectively, as amended from time to time, the "Equipment
Leases"). The Borrower's obligations under the Equipment Leases are secured by
that certain Security Agreement, dated November 23, 1998 (as amended from time
to time, the "Equipment Lease Security Agreement.").

        H.    The Master Lease Agreement, the Equipment Lease Security
Agreement, the Equipment Leases and all other documents or instruments
evidencing, governing, securing or otherwise relating to the Equipment Leases,
as modified in this Modification are referred to herein as the "Equipment Lease
Documents."

        I.    On October 27, 2000, Borrower and Lender entered into that certain
Agreement to Provide Collateral (as amended from time to time, the "Collateral
Agreement") with regard to the RLC Loan, wherein (i) Lender agreed to
temporarily waive the required financial covenants appearing in Section 6.14 of
the RLC Loan Agreement until the earlier to occur of (A) November 15, 2000, or
(B) the occurrence of an Event of Default other than under Section 6.14 of the
RLC Loan Agreement, and (ii) Borrower agreed to provide cash collateral to
Lender to secure Borrower's obligations under all Letter of Credit Agreements or
to cause all Letters of Credit to be replaced by another financial institution
and returned to Lender, in either case, by November 15, 2000. To date, Lender
has not received such cash collateral or replacement of the Letters of Credit,
and in accordance with the terms of the Collateral Agreement, Lender's temporary
waiver of Borrower's compliance with the covenants contained in Section 6.14 of
the RLC Loan Agreement lapsed and such covenants continue in full force and
effect and are binding against Borrower. Borrower and Lender acknowledge that
such failures by Borrower permit Lender to declare an Event of Default under the
RLC Loan Documents, but that to date, Lender has not done so.

        J.    On January 10, 2001, Borrower and Lender entered into an agreement
("Lien Agreement") whereby Borrower agreed to allow the present, continuing
security interest in, lien upon and right of setoff against, the assets and
properties of Borrower which was previously granted to Lender under the RLC Loan
Documents, to attach and be effective upon the date thereof notwithstanding the
fact that Lender did not declare an Event of Default under any of the RLC Loan
Documents as previously required under the terms of the RLC Security Agreements.
Pursuant to the RLC Security Agreements and the Lien Agreement, such lien and/or
security interest has attached to such assets and properties of Borrower and has
been perfected by the filing of certain Uniform Commercial Code Financing
Statements in various jurisdictions and the recordation of the Intellectual
Property Security Agreement,

2

--------------------------------------------------------------------------------


as amended, in the records of the United States Patent and Trademark Office on
January 17, 2001, reel/frame 002176/0349 and 011239/0440.

        K.    Borrower has now requested that Lender agree to (i) reinstate and
continue its temporary waiver of Borrower's compliance with the financial
covenants contained in Section 6.14 of the RLC Loan Agreement, and as similarly
required by Article VII of the Term Loan Agreement, (ii) temporarily waive the
requirement of Section 2 of the Collateral Agreement to provide full cash
collateral to Lender to secure Borrower's obligations under all Letter of Credit
Agreements or to cause all Letters of Credit to be replaced by another financial
institution and returned to Lender, (iii) temporarily waive the requirement
(iv) temporarily forbear the exercise of its remedies with regard to Borrower's
failure to comply with the foregoing financial and cash collateral requirements,
and (v) temporarily waive the requirement of Section 6.15 of the RLC Loan
Agreement requiring Borrower to maintain its primary checking, demand deposit,
savings, clearing accounts and other depository accounts with Lender.

        L.    Lender is willing to do so upon the terms and conditions of this
Modification, including, among other things, (i) the agreement of Borrower to
deposit with Lender up to $3,500,000 in cash collateral at the times and in the
amounts provided herein, to be placed into a "Bank One Restricted Cash Account"
to act as partial cash collateral for the obligations of Borrower to Lender
under the Letter of Credit Agreements and all other obligations of Borrower to
Lender or BOLC, and (ii) that all collateral securing any of the RLC Loan, Term
Loan or Equipment Leases be further pledged by Borrower as collateral to secure
all obligations of Borrower to Lender or BOLC, it being the intent of the
parties to cross collateralize all such obligations.

        M.  The RLC Loan Documents, the Term Loan Documents, the Equipment Lease
Documents the Collateral Agreement, the Lien Agreement, the Letter of Credit
Agreements, and all other documents and instruments governing, evidencing,
securing or otherwise related to the RLC Loan, Term Loan, Letters of Credit or
Equipment Leases are referred to herein as the "Loan Documents." The RLC Loan,
the Term Loan, the Equipment Leases, the Letters of Credit and all other credit
or financing facilities extended by Lender, BOLC or an affiliate of Lender or
BOLC, to Borrower, are referred to herein collectively as the "Loans."

AGREEMENT:

        For good and valuable consideration, including the agreements, waivers
and covenants of the parties contained herein, the receipt and sufficiency of
which are hereby acknowledged, Borrower, BOLC and Lender agree as follows:

        1.    Recitals.    Borrower hereby acknowledges the accuracy of the
Recitals which are incorporated herein by reference.

        2.    Limited Waiver of Defaults; Forbear of Remedies; Exercise of
Future Remedies; and Release of Liens and Security Interests.    

        (a)    Borrower acknowledges its failure to comply with the requirements
of the Collateral Agreement to provide cash collateral for the Letters of Credit
or to cause such Letters of Credit to be replaced by another financial
institution and returned to Lender and its failure to comply with the financial
covenants contained in Section 6.14 of the Loan Agreement, Lender's temporary
waiver thereof having lapsed. Borrower and Lender acknowledge that such failures
by Borrower permit Lender to declare an Event of Default under the RLC Loan
Documents, but that to date, Lender has not done so. Borrower and Lender further
acknowledge that Borrower's financial statements for the period ending
September 30, 2000 do not, and it is expected that Borrower's financial
statements for the periods December 31, 2000 and March 31, 2001 will not,
demonstrate compliance by Borrower with such financial covenants. At the request
of Borrower, Lender

3

--------------------------------------------------------------------------------

temporarily waives Borrower's obligation to comply with (i) the financial
covenants contained in Section 6.14 of the RLC Loan Agreement and Article VII of
the Term Loan Agreement (including any measurement of Borrower's compliance with
the financial covenants based on its financial statements for the periods ending
September 30, 2000, December 31, 2000 and March 30, 2001), (ii) the obligation
of Borrower to deposit cash collateral with Lender to secure Borrower's
obligations under the Letter of Credit Agreements as required by Section 2 of
the Collateral Agreement (but such waiver does not extend to the requirement to
deposit and pledge cash to Lender in accordance with Section 5 hereof), and
(iii) Borrower's obligation under Section 6.15 of the RLC Loan Agreement to
maintain its primary checking, demand deposit, savings, clearing accounts and
other depository accounts with Lender, until the earlier to occur of (A) May 31,
2001 or (B) the occurrence of any default by Borrower hereunder or any Default
or Event of Default under any of the Loan Documents (as such terms "Default" or
"Event of Default" are defined in the Loan Documents or as used in Section 14 of
the Master Lease Agreement, dated November 23, 1998 between Borrower and BOLC,
except that such Defaults or Events of Default shall not include a failure to
comply with the financial covenants or cash collateral requirements waived
herein by Lender and BOLC), and Lender and BOLC further agree to forbear the
exercise of any remedies under the Loan Documents with respect to such financial
covenants or cash collateral requirements until the earlier to occur of
(A) May 31, 2001 or (B) the occurrence of any default by Borrower hereunder or
any such Default or Event of Default.

        (b)    Lender and Borrower acknowledge and agree that the waiver
described in paragraph (a) above is limited to the specific failures and events
described above in this Section 2, and that Lender and BOLC do not and shall not
waive any other default or event of default that may currently exist or that may
arise after the date hereof under any of the Loan Documents. Moreover, Lender,
BOLC and Borrower agree that the limited waiver with respect to the specific
failures and events described herein and shall immediately cease and Lender and
BOLC shall have the right to immediately accelerate the Loans and enforce their
remedies under the Loan Documents upon the occurrence of any default or event of
default hereunder or under any of the Loan Documents without notice of any kind
to Borrower. The limited waiver contained herein does not constitute and may not
in any way be construed to waive any right or remedy of Lender for any future
default or event of default under the Loan Documents or to amend, extend or
otherwise modify the Loans or any Loan Documents except as expressly provided
herein.

        (c)    Borrower, Lender and BOLC acknowledge that the Loan Documents
contain various notice periods, grace periods and cure periods with regard to
the determination of whether a default or event of default has occurred under
the Loan Documents. Borrower, Lender and BOLC hereby agree that all of such
notice periods, grace periods or cure periods shall be limited to the period
described in the Loan Documents or five (5) days, whichever is less. Borrower
expressly waives any benefit of, or right to rely upon any notice cure or grace
periods in excess of five (5) days contained in any of the Loan Documents,
whether as a condition precedent to the declaration of a Default or Event of
Default by Lender or BOLC under any of the Loan Documents or as a cure or grace
period prior to the enforcement of remedies, all such periods now being limited
to a maximum of five (5) days.

        (d)    Borrower, Lender and BOLC agree that Lender and BOLC shall be
under no obligation to release any collateral for any of the Loans if at the
time of such proposed release, any payment or amount received by Lender or BOLC
from Borrower with respect to the Loans or any collateral for the obligations of
Borrower to Lender or BOLC, would be avoidable as a "preference" under Sections
547 and/or 550 of the Bankruptcy Code (the Bankruptcy Reform Act of 1978, 11
U.S.C. § 101 et. seq.) or any other applicable provisions thereof or of any
state fraudulent transfer or similar statute, as determined by Lender in its
discretion or upon advice of its legal counsel.

4

--------------------------------------------------------------------------------




        3.    Cross-Default.    Borrower, BOLC and Lender agree that, from the
date hereof, all of the Loans shall be cross-defaulted one with the other such
that upon the occurrence of a default or an event of default under any of the
Loans in accordance with the terms of the Loan Documents relating to such Loans,
such default or event of default shall constitute a default or event of default
under all of the Loans and Lender an/or BOLC shall have the right to immediately
accelerate all of the Loans and enforce their remedies under any or all of the
Loans and Loan Documents.

        4.    Cross-Collateralization.    Borrower, BOLC and Lender agree to
cross-collateralize the Loans such that collateral for one of the Loans shall,
from the date hereof, constitute collateral for all of the Loans. To effectuate
the foregoing, Borrower and Lender agree to amend the RLC Security Agreements,
the Equipment Lease Security Agreement, the Term Deed of Trust, and all other
instruments or documents that grant Lender or BOLC a line or security interest
in and to the assets or properties of Borrower as security for one or more of
the Loans ("Security Documents"). Copies of the forms of amendments to such
Security Documents are attached hereto as Exhibit A, and Borrower agrees to
execute and deliver the same as a condition precedent to the effectiveness
hereof.

        5.    Cash Collateral.    As a condition to the effectiveness of
Lender's and BOLC's waivers and agreements hereunder, Borrower agrees to make
the following deposits of immediately available cash funds into a "Bank One
Restricted Cash Account" established with Lender (the "Cash Collateral Account")
subject to the terms of that certain Cash Collateral Agreement, dated of even
date herewith ("Cash Collateral Agreement"), a copy of which is attached hereto
as Exhibit B: Such funds shall act as collateral security for all obligations of
Borrower under the Loan Documents to each of Lender and BOLC.

        (a)    Commencing on Tuesday, February 27, 2001, and continuing weekly
thereafter on Tuesday of each calendar week, Borrower shall deposit, or deliver
to Lender for deposit, in the Cash Collateral Account, immediately available
funds in an amount equal to the lesser of (i) fifty percent (50%) of Borrower's
Excess Cash Balance as of the immediately preceding Friday, and (ii) an amount
sufficient, if any, to bring the balance of the Cash Collateral Account to THREE
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($3,500,000.00). Such deposit,
if any, shall be made by Borrower by wire transfer, pursuant to Lender's
instructions on or before the close of business on each Tuesday. As used herein,
"Excess Cash Balance" shall have the meaning described on Exhibit C hereto.
Borrower shall also provide to Lender and BOLC, on Monday of each calendar week,
a report in form and substance reasonably acceptable to Lender and BOLC,
detailing the calculation of the Excess Cash Balance as of the immediately
preceding Friday and of all payments made by Borrower during the preceding
calendar week, whether for goods, services, leased property in payment of
indebtedness or otherwise, individually in excess of $300,000.00, except for
regularly scheduled payments in the ordinary course of business.

        (b)    Borrower has entered into a Standard Commercial/Investment
Purchase Agreement with P&K Properties or its assignee ("Buyer"), accepted on
January 24, 2001 (the "Purchase Agreement") whereby Borrower agrees to sell, and
Buyer agrees to purchase certain real property and structures thereon located at
171-181 Carlos Drive, San Rafael CA ("Property"). Immediately upon the closing
of the sale of the Property, Borrower shall deposit, or deliver to Lender for
deposit, in the Cash Collateral Account (in addition to repayment in full of the
outstanding balance of the Term Loan), immediately available funds in an amount
equal to the gross proceeds from such sale, less the required repayment in full
of the Term Loan and less customary and normal closing, title and brokerage
costs. Borrower agrees to promptly provide written notice to Lender and BOLC of
any amendment, modification or termination of the Purchase Agreement and further
agrees to take all reasonable actions and to otherwise diligently pursue the
closing of the transactions described in the Purchase Agreement.

5

--------------------------------------------------------------------------------




        (c)    Borrower has entered into a letter of intent with Linedata
Services ("Linedata"), dated February 2, 2001 (the "Letter of Intent"), with
regard to the granting by Borrower of a license to Linedata to build
applications with Borrower's integrated applications software development
technology called the "Universal Application," the sale by Borrower of the stock
or assets of its subsidiary, The Longview Group, Inc. and the sale, assignment
or other transfer of all or substantially all of the rights of Borrower and its
subsidiary, Argenesis Corporation, in the "TradeXpress Lite" ASP-based trade
order management system software program. Immediately upon the earlier to occur
of (i) the closing of any of the sales transactions contemplated by the Letter
of Intent, or (ii) on June 30, 2001, Borrower shall deposit, or deliver to
Lender for deposit, in the Cash Collateral Account, additional immediately
available funds in an necessary, if any, to bring the then-current balance of
the Cash Collateral Account to at least THREE MILLION FIVE HUNDRED THOUSAND AND
NO/100 DOLLARS ($3,500,000.00). Borrower agrees to promptly provide written
notice to Lender and BOLC of any decrease in the aggregate purchase price or
other consideration to be paid to Borrower in respect of the transactions
described in the Letter of Intent, whether in one amendment or modification or a
series thereof, if such decrease is greater than thirty-three (33%) percent.
Borrower further agrees to take all reasonable actions and to otherwise
diligently pursue the closing of the transactions described in the Letter of
Intent.

        (d)    Lender and BOLC agree to release and return to Borrower, subject
to the limitations of Section 2(d) above, all cash and investments then held in
the Cash Collateral Account provided that (i) all Letters of Credit shall have
expired without renewal, have been replaced by substitute letters of credit from
another financial institution and the original Letters of Credit have been
returned to Lender, or Lender has no further liability under any Letter of
Credit, (ii) all reimbursement obligations of Borrower under the Letter of
Credit Agreement have been paid in full, (iii) no Default or Event of Default
has occurred and is continuing under the Loan Documents, and (iv) no payments
required under the Loan Documents are 30 days or more past due.

        6.    Additional Financial Reporting.    In addition to any financial or
other reporting required of Borrower under the Loan Documents, Borrower agrees
to provide the following to Lender and BOLC:

        (a)    Commencing for the month of January, 2001, within forth-five
(45) days of end of each calendar month, except for the months of January and
February, in which case such period shall be forty-five (45) days after the
filing by Borrower of its Form 10K with the US Securities and Exchange
Commission, the financial statements of Borrower which shall consist of a
balance sheet, income statement and statement of cash flows as of the end of
such calendar month.

        (b)    Commencing for the month of January, 2001, within twenty
(20) days of end of each calendar month, a written progress report in form and
substance reasonably acceptable to Lender and BOLC relating to the customer
contract generally known as I-Plan and with respect to which Lender has issued a
Letter of Credit to American Home Assurance Company.

        (c)    Borrower shall furnish to Lender or BOLC such information
concerning Borrower and the assets, business, financial condition, operations,
property, prospects, and results of operations of Borrower as Lender or BOLC
reasonably requests from time to time.

        7.    Conforming Modifications; Consent of Lender.    Each of the Loan
Documents is hereby modified to the extent required to be consistent with the
terms hereof. Lender hereby consents and agrees to the foregoing modifications
to the Loan Documents.

        8.    Fees.    Borrower agrees to pay to Lender and BOLC, upon the date
hereof, all of the costs and expenses incurred by Lender or BOLC in connection
with the preparation of this Modification, and the other documents related
thereto (including, without limitation, Lender's legal fees in connection with
the Modification and other matters related hereto), title, financing statement
search

6

--------------------------------------------------------------------------------


fees, recording, processing and closing fees, and any other amounts incurred by
Lender, together with a letter of credit renewal fee in the amount of $37,500.00
and a modification and forbearance fee in the amount of $12,500.00 Borrower
acknowledges that such fees are fully earned by Lender and non-refundable upon
payment.

        9.    Ratification of Loan Documents and Collateral.    The Loan
Documents, as modified by this Modification, are ratified and affirmed by
Borrower and shall remain in full force and effect as modified herein. Any
property or rights to or interests in property granted as security in the Loan
Documents shall remain as security for each of the Loans and the obligations of
Borrower under the Loan Documents.

        10.    Borrower Representations and Warranties.    Borrower represents
and warrants to Lender and BOLC that:

        (a)    Except as otherwise disclosed to Lender and BOLC in writing,
there has been no material adverse change in the financial condition of Borrower
or any other person whose financial statement has been delivered to Lender or
BOLC in connection with the Loans from the most recent financial statements
received by Lender or BOLC.

        (b)    Borrower does not have, as of the date hereof, any claims,
counterclaims, defenses, or set-offs with respect to the Loans or the Loan
Documents as modified herein.

        (c)    The Loan Documents as modified herein are the legal, valid, and
binding obligation of Borrower, enforceable against Borrower in accordance with
their terms.

        The execution and delivery of this Modification and the performance of
the Loan Documents as modified herein have been duly authorized by all requisite
action by or on behalf of the Borrower. This Modification has been duly executed
and delivered on behalf of the Borrower.

        11.    Borrower Covenants.    Borrower covenants with Lender and BOLC
that:

        (a)    Borrower shall execute, deliver, and provide to Lender and BOLC
such additional agreements, documents, and instruments as reasonably required by
Lender or BOLC to effectuate the intent of this Modification.

        (b)    Borrower fully, finally, and forever releases and discharges
Lender, BOLC and their successors, assigns, directors, officers, employees,
agents, attorneys, and representatives from any and all actions, causes of
action, claims, debts, demands, liabilities, obligations, and suits, of whatever
kind or nature, in law or equity of Borrower, which are now known to Borrower,
(i) in respect of the Loan, the Loan Documents, or the actions or omissions of
Lender or BOLC in respect of the Loans or the Loan Documents and (ii) arising
from events occurring prior to the date of this Modification. Borrower has been
advised by legal counsel and understands and acknowledges the significance and
consequences of this release, and Borrower expressly consents and agrees that
the releases contained herein shall be given full force and effect according to
each and all of their express terms and provisions including those relating to
demands and causes of action, if any, as well as those relating to any other
claims, demands and causes of action hereinabove specified.

        (c)    On or prior to the execution and delivery of this Modification,
Borrower shall have executed and delivered, or caused to be executed and
delivered, to Lender, each in form and substance satisfactory to Lender and
BOLC, such other documents, instruments, resolutions, subordinations, and other
agreements as Lender or BOLC may require in their sole discretion, if any.

        (d)    If required by Lender or BOLC, on or prior to the execution and
delivery of this Modification, Borrower shall have provided to Lender certified
resolutions authorizing this

7

--------------------------------------------------------------------------------




Modification and designating the person or persons authorized to sign this
Modification and any related documents on behalf of Borrower.

        12.    Execution and Delivery of Modification by Lender.    Neither
Lender nor BOLC shall be bound by this Modification until (a) Lender, BOLC and
Borrower have each executed and delivered this Modification and (b) Borrower has
performed all of the obligations of the Borrower under this Modification to be
performed contemporaneously with the execution and delivery of this
Modification, including, without limitation, the payment of the fees required
under Section 8, the deposit of cash as required under Section 6 and the
execution of the documents, instruments and agreements required under Section 4
hereof.

        13.    Integration, Change, Discharge, Termination, or Waiver.    The
Loan Documents as modified herein, together with documents, instruments and
agreements required under Section 4 hereof, contain the complete understanding
and agreement of Borrower, BOLC and Lender in respect of the Loans and the other
matters described herein and supersede all prior representations, warranties,
agreements, arrangements, understandings, and negotiations. No provision of the
Loan Documents as modified herein may be changed, discharged, supplemented,
terminated, or waived except in a writing signed by the parties thereto.

        14.    Binding Effect.    The Loan Documents as modified herein shall be
binding upon and shall inure to the benefit of Borrower, BOLC and Lender and
their successors and assigns and the executors, legal administrators, personal
representatives, heirs, devisees, and beneficiaries; provided, however, Borrower
may not assign any of its rights or delegate any of its obligations under the
Loan Documents, and any purported assignment or delegation shall be void.

        15.    Choice of Law.    This Modification shall be governed by and
construed in accordance with the laws of the State of Utah, without giving
effect to conflicts of law principles.

        16.    Counterpart Execution.    This Modification may be executed in
one or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same document. Signature pages may
be detached from the counterparts and attached to a single copy of this
Modification to physically form one document. Receipt by Lender and BOLC of an
executed copy of this Modification by facsimile shall constitute conclusive
evidence of execution and delivery of the Modification by the signatory thereto.

8

--------------------------------------------------------------------------------

        [remainder of page intentionally left blank]

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Lender, BOLC and Borrower have executed this
Modification as of the date first written above.

    TENFOLD CORPORATION
a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Martin F. Petersen     Title:   Chief Financial Officer
 
 
 
 
"Borrower"
 
 
BANK ONE, UTAH, NATIONAL ASSOCIATION
a national banking association
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Bonnie Wilson     Title:   First Vice President
 
 
 
 
"Lender"
 
 
BANC ONE LEASING CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Bonnie Wilson     Title:   First Vice President
 
 
 
 
"BOLC"

10

--------------------------------------------------------------------------------


EXHIBIT A

DOCUMENTS TO AMEND COLLATERAL DOCUMENTS


11

--------------------------------------------------------------------------------


EXHIBIT B

CASH COLLATERAL AGREEMENT


12

--------------------------------------------------------------------------------


EXHIBIT C

EXCESS CASH BALANCE


        "Excess Cash Balance" means as of any date, the greater of (i) zero
dollars ($0.00) and (ii) Borrower's Cash less Eight Million Five Hundred
Thousand and No/100 Dollars ($8,500,000.00)

        As used in determining Excess Cash Balance, the following terms shall
have the following meanings:

        "Cash" means (i) the aggregate balance of Borrower's cash and Cash
Equivalent Investments as of the close of business on Friday of each calendar
week, less (ii) Borrower's "restricted cash" as determined in a manner
consistent with generally accepted accounting principles and the manner in which
Borrower has historically classified and presented "restricted cash" on its
balance sheet, and less (ii) all of Borrower's outstanding checks and drafts in
the process of collection.

        "Borrower" means, on a consolidated basis, Borrower and all
subsidiaries, parents and affiliates which for federal income tax purposes,
file a consolidated tax return.

        "Cash Equivalent Investments" shall mean (a) short-term obligations of,
or fully guaranteed by, the United States of America, (b) commercial paper,
(c) demand deposit accounts and other bank accounts or deposits, and
(d) certificates of deposit issued by and time deposits with commercial banks
(whether domestic or foreign), (e) securities or other investments which are
sold on a regularly recognized market and (f) any other form of liquidity
equivalent to cash.

13

--------------------------------------------------------------------------------

FIRST AMENDMENT TO
MODIFICATION AND FORBEARANCE AGREEMENT
($3,500,000.00 Term Loan, $15,000,000.00 Revolving Line of Credit and
$6,173,596.42 Equipment Lease Financing)

        This FIRST AMENDMENT TO MODIFICATION AND FORBEARANCE AGREEMENT (the
"Amendment") is made as of April 2, 2001, by and between TENFOLD CORPORATION, a
Delaware corporation formerly known as KeyTex Corporation ("Borrower"), having
its principal office at 180 West Election Road, Suite 100, Draper, Utah 84020,
BANK ONE, UTAH, NATIONAL ASSOCIATION, a national banking association ("Lender"),
having a place of business at 201 North Central Avenue, 3rd Floor, Managed
Assets—Mail Code AZ1[cad220]1283, Phoenix, Arizona 85004, and BANC ONE LEASING
CORPORATION ("BOLC"), having a place of business at 201 North Central Avenue,
3rd Floor, Managed Assets—Mail Code AZ1[cad220]1283, Phoenix, Arizona 85004.

RECITALS:

        A.    Lender previously extended to Borrower a revolving line of credit
in the original maximum principal amount of Five Million and No/100 Dollars
($5,000,000.00) (subsequently increased to $15,000,000.00) (the "RLC Loan")
pursuant to a Revolving Line of Credit Agreement, dated January 18, 1999 (as
amended and modified from time to time, the "RLC Loan Agreement"), and evidenced
by a Promissory Note, dated January 18, 1999 (as amended and modified from time
to time, the "RLC Note"). The RLC Loan Agreement was subsequently modified
pursuant to each of (i) that certain First Modification, dated December 29,
1999, (ii) that certain Second Modification, dated April 26, 2000, (iii) that
certain Third Modification, dated as of September 7, 2000, and (iv) that certain
Modification dated September 7, 2000 executed in connection with the issuance of
the Letter of Credit (as defined below) dated June 26, 2000. The Note was
subsequently amended by a Note Modification, dated December 29, 1999.

        B.    Pursuant to a Security Agreement, dated January 18, 1999, and
Intellectual Property Security Agreement, dated January 18, 1999, as amended by
that certain First Modification Agreement to Intellectual Property Security
Agreement, dated January 6, 2000 (as amended from time to time, the "IP Security
Agreement") (collectively, as amended from time to time, the "RLC Security
Agreements"), Borrower has granted to Lender a present, continuing security
interest in, lien upon and right of setoff against the assets and properties of
Borrower to secure the RLC Loan.

        C.    Pursuant to the terms of the RLC Loan, Borrower applied for and
Lender issued three irrevocable standby letters of credit in the aggregate
stated amount of $5,547,425.00 (collectively, as amended from time to time, the
"Letters of Credit") pursuant to the terms of the RLC Loan Agreement and their
respective Application and Agreement for Irrevocable Standby Letter of Credit
(collectively, as more particularly described below and as amended from time to
time, the "Letter of Credit Agreements"). The Letters of Credit include the
following: (i) that certain Letter of Credit issued pursuant to a Letter of
Credit Agreement dated April 25, 2000 in the stated amount of $3,000,000.000 to
EOP-150 California Street, L.L.C., as beneficiary, (ii) that certain Letter of
Credit issued pursuant to a Letter of Credit Agreement dated September 7, 2000
in the stated amount of $2,000,000.00 to American Home Assurance Company, as
beneficiary, and (iii) that certain Letter of Credit issued pursuant to a Letter
of Credit Agreement dated June 26, 2000, in the stated amount of $547,425.00 to
200 South Wacker Drive LLC, as beneficiary, as modified by that certain
Modification Agreement, dated September 7, 2000.

        D.    The RLC Loan Agreement, RLC Note, RLC Security Agreements, Letter
of Credit Agreements, all Uniform Commercial Code Financing Statements and all
other agreements, documents, and instruments governing, evidencing, securing, or
otherwise relating to the RLC Loan, as modified in this Amendment are sometimes
referred to herein individually and collectively as the "RLC Loan Documents."

--------------------------------------------------------------------------------


        E.    Lender also previously extended to Borrower a term loan in the
maximum principal amount of Two Million Four Hundred Thousand and No/100 Dollars
($2,400,000.00) ("Term Loan") pursuant to a Term Loan Agreement, dated April 26,
2000 (as amended and modified from time to time, the "Term Loan Agreement"), and
evidenced by a Promissory Note, dated April 26, 2000 (as amended and modified
from time to time, the "Term Note"). The Term Loan is secured by that certain
Deed of Trust, Assignment of Rents, Security A greement and Financing Statement
(Tenfold Corporation), dated April 26, 2000 (as amended from time to time, the
"Term Deed of Trust"), as recorded in the real property records of Marin County,
California on April 28, 2000 as Instrument No 2000[cad220]0021881, which Term
Deed of Trust constitutes a first priority lien on that certain real property
located in San Rafael, Marin County, California and more particularly described
in Exhibit A to the Term Deed of Trust ("Term Loan Property").

        F.    The Term Loan Agreement, the Term Note, the Term Deed of Trust,
all Uniform Commercial Code Financing Statements and all other agreements,
documents, and instruments governing, evidencing, securing, or otherwise
relating to the Term Loan, as modified in this Amendment are sometimes referred
to herein individually and collectively as the "Term Loan Documents."

        G.    BOLC, an affiliate of Secured Party, has extended certain
equipment lease financing to Debtor in the original aggregate amount of
approximately Six Million One Hundred Seventy-Three Thousand Five Hundred
Ninety-Six and 42/100 Dollars ($6,173,596.42), pursuant to that certain Master
Lease Agreement, dated November 23, 1998 and certain lease schedules issued
pursuant thereto with respect to the lease of specific equipment, as executed by
Borrower and BOLC (collectively, as amended from time to time, the "Equipment
Leases"). The Borrower's obligations under the Equipment Leases are secured by
that certain Security Agreement, dated November 23, 1998 (as amended from time
to time, the "Equipment Lease Security Agreement.").

        H.    The Master Lease Agreement, the Equipment Lease Security
Agreement, the Equipment Leases and all other documents or instruments
evidencing, governing, securing or otherwise relating to the Equipment Leases,
as modified in this Amendment are referred to herein as the "Equipment Lease
Documents."

        I.    On October 27, 2000, Borrower and Lender entered into that certain
Agreement to Provide Collateral (as amended from time to time, the "Collateral
Agreement") with regard to the RLC Loan, wherein (i) Lender agreed to
temporarily waive the required financial covenants appearing in Section 6.14 of
the RLC Loan Agreement until the earlier to occur of (A) November 15, 2000, or
(B) the occurrence of an Event of Default other than under Section 6.14 of the
RLC Loan Agreement, and (ii) Borrower agreed to provide cash collateral to
Lender to secure Borrower's obligations under all Letter of Credit Agreements or
to cause all Letters of Credit to be replaced by another financial institution
and returned to Lender, in either case, by November 15, 2000. To date, Lender
has not received such cash collateral or replacement of the Letters of Credit,
and in accordance with the terms of the Collateral Agreement, Lender's temporary
waiver of Borrower's compliance with the covenants contained in Section 6.14 of
the RLC Loan Agreement lapsed and such covenants continue in full force and
effect and are binding against Borrower. Borrower and Lender acknowledge that
such failures by Borrower permit Lender to declare an Event of Default under the
RLC Loan Documents, but that to date, Lender has not done so.

        J.    On January 10, 2001, Borrower and Lender entered into an agreement
("Lien Agreement") whereby Borrower agreed to allow the present, continuing
security interest in, lien upon and right of setoff against, the assets and
properties of Borrower which was previously granted to Lender under the RLC Loan
Documents, to attach and be effective upon the date thereof notwithstanding the
fact that Lender did not declare an Event of Default under any of the RLC Loan
Documents as previously required under the terms of the RLC Security Agreements.
Pursuant to the RLC Security Agreements and the Lien Agreement, such lien and/or
security interest has attached to such assets and properties of

2

--------------------------------------------------------------------------------


Borrower and has been perfected by the filing of certain Uniform Commercial Code
Financing Statements in various jurisdictions and the recordation of the
Intellectual Property Security Agreement, as amended, in the records of the
United States Patent and Trademark Office on January 17, 2001, reel/frame
002176/0349 and 011239/0440.

        K.    On February 23, 2001, Borrower and Lender entered into a
Modification and Forbearance Agreement ("Forbearance Agreement"), whereby Lender
agreed, among other things, to (i) reinstate and continue its temporary waiver
of Borrower's compliance with the financial covenants contained in Section 6.14
of the RLC Loan Agreement, and as similarly required by Article VII of the Term
Loan Agreement, (ii) temporarily waive the requirement of Section 2 of the
Collateral Agreement to provide full cash collateral to Lender to secure
Borrower's obligations under all Letter of Credit Agreements or to cause all
Letters of Credit to be replaced by another financial institution and returned
to Lender, (iii) temporarily forbear the exercise of its remedies with regard to
Borrower's failure to comply with the foregoing financial and cash collateral
requirements, and (iv) temporarily waive the requirement of Section 6.15 of the
RLC Loan Agreement requiring Borrower to maintain its primary checking, demand
deposit, savings, clearing accounts and other depository accounts with Lender.

        L.    Pursuant to Section 5 of the Forbearance Agreement and certain
documents described therein, Borrower agreed (i) to deposit with Lender up to
$3,500,000.00 in cash collateral at the times and in the amounts provided
therein, to be placed into a "Bank One Restricted Cash Account" to act as
partial cash collateral for the obligations of Borrower to Lender under the
Letter of Credit Agreements and all other obligations of Borrower to Lender or
BOLC, and (ii) that all collateral securing any of the RLC Loan, Term Loan or
Equipment Leases shall secure all obligations of Borrower to Lender or BOLC, it
being the intent of the parties to cross collateralize all such obligations.

        M.  As of the date hereof, Borrower has deposited the $3,500,000.00 in
cash collateral with Lender as required by Section 5 of the Forbearance
Agreement, and based thereon Borrower has requested that Lender agree to
(i) extend its waivers contained in Section 2 of the Forbearance Agreement until
the earlier to occur of (1) January 1, 2002 or (2) the occurrence of any default
by Borrower hereunder or any Default or Event of Default under any of the Loan
Documents and (ii) to delete the requirement of Section 5(a) of the Forbearance
Agreement requiring Borrower to provide Lender with a weekly report detailing
its "Excess Cash Balance." Lender is willing to do so on the terms and
conditions contained herein.

        N.    The RLC Loan Documents, the Term Loan Documents, the Equipment
Lease Documents the Collateral Agreement, the Lien Agreement, the Letter of
Credit Agreements, the Forbearance Agreement, and all other documents and
instruments governing, evidencing, securing or otherwise related to the RLC
Loan, Term Loan, Letters of Credit or Equipment Leases are referred to herein as
the "Loan Documents." The RLC Loan, the Term Loan, the Equipment Leases, the
Letters of Credit and all other credit or financing facilities extended by
Lender, BOLC or an affiliate of Lender or BOLC, to Borrower, are referred to
herein collectively as the "Loans."

AGREEMENT:

        For good and valuable consideration, including the agreements, waivers
and covenants of the parties contained herein, the receipt and sufficiency of
which are hereby acknowledged, Borrower, BOLC and Lender agree as follows:

        1.    Recitals.    Borrower hereby acknowledges the accuracy of the
Recitals which are incorporated herein by reference.

3

--------------------------------------------------------------------------------


        2.    Modifications to Forbearance Agreement.    

        (a)    Extension of Waiver Until January 1, 2002.    Section 2(a) of the
Forbearance Agreement is hereby modified and amended such that the two separate
references to May 31, 2001, with respect to expiration of Lender's agreement to
waive certain requirements of the Loan Documents, as described in such
Section 2(a), and with respect to the expiration of Lender's agreement to
forbear exercise of its remedies with respect thereto, are amended to refer, in
each case, to January 1, 2002. Borrower, Lender and BOLC acknowledge that such
extension of the May 31, 2001 date until January 1, 2002, does not modify or
diminish the provisions of Section 2(a) of the Forbearance Agreement whereby the
above-described waivers and forbearance by Lender may terminate at an earlier
date. Borrower, Lender and BOLC further acknowledge and agree that the extension
of the waiver and forbearance described above is limited to the specific
failures and events described above in Section 2(a) of the Forbearance
Agreement, and that Lender and BOLC do not and shall not waive any other default
or event of default that may currently exist or that may arise after the date
hereof under any of the Loan Documents. Moreover, Lender, BOLC and Borrower
agree that the limited waiver with respect to the specific failures and events
described in Section 2(a) of the Forbearance Agreement shall immediately cease
and Lender and BOLC shall have the right to immediately accelerate the Loans and
enforce their remedies under the Loan Documents upon the occurrence of any
default or event of default hereunder or under any of the other Loan Documents,
in accordance with Section 2(c) of the Forbearance Agreement. The extension of
the limited waiver described herein does not constitute and may not in any way
be construed to waive any right or remedy of Lender for any future default or
event of default under the Loan Documents or to amend, extend or otherwise
modify the Loans or any Loan Documents except as expressly provided herein or in
the Forbearance Agreement.

        (b)    The final sentence of Section 5(a) of the Forbearance Agreement
which requires Borrower to provide weekly reports to Lender detailing its
"Excess Cash Balance," is deleted in its entirety.

        3.    Conforming Modifications; Consent of Lender.    Each of the Loan
Documents is hereby modified to the extent required to be consistent with the
terms hereof. Lender hereby consents and agrees to the foregoing modifications
to the Forbearance Agreement.

        4.    Evidence of Insurance.    Pursuant to Section 4(d) of the
Equipment Lease Security Agreement, Borrower is required to maintain public
liability and property damage insurance covering the equipment and other
collateral subject to the security interest of the Equipment Lease Security
Agreement. As a condition precedent to the effectiveness of this Amendment,
Borrower shall have provided to Lender evidence acceptable to Lender of such
insurance coverage in amounts acceptable to Lender and BOLC. Such insurance must
reflect BOLC as loss payee thereunder.

        5.    Fees and Payments.    As a condition precedent to the
effectiveness of this Amendment, Borrower agrees to pay to Lender and BOLC, upon
the date hereof (i) all of the costs and expenses incurred by Lender or BOLC in
connection with the preparation of this Amendment and the other documents
related thereto, and in connection with Administering the Loans and Loan
Documents, (including, without limitation, Lender's legal fees in connection
with the Amendment and other matters related to the Loans), title, financing
statement search fees, recording, processing and closing fees, and any other
amounts incurred by Lender or BOLC, (ii) all amounts which are currently owing
or which are past due with respect to the Equipment Leases and (iii) the
required annual letter of credit fee in connection with Lender's extension of
Letter of Credit issued pursuant to a Letter of Credit Agreement dated June 26,
2000, in the stated amount of $547,425.00, to 200 South Wacker Drive LLC, as
beneficiary, as modified by that certain Modification Agreement, dated
September 7, 2000. Borrower acknowledges that such fees and payments are fully
earned by Lender and non-refundable upon payment.

4

--------------------------------------------------------------------------------


        6.    Ratification of Loan Documents and Collateral.    The Loan
Documents, as modified by this Amendment, are ratified and affirmed by Borrower
and shall remain in full force and effect as modified herein. Any property or
rights to or interests in property granted as security in the Loan Documents
shall remain as security for each of the Loans and the obligations of Borrower
under the Loan Documents.

        7.    Borrower Representations and Warranties.    Borrower represents
and warrants to Lender and BOLC that:

        (a)    Except as otherwise disclosed to Lender and BOLC in writing,
there has been no material adverse change in the financial condition of Borrower
or any other person whose financial statement has been delivered to Lender or
BOLC in connection with the Loans from the most recent financial statements
received by Lender or BOLC.

        (b)    Borrower does not have, as of the date hereof, any claims,
counterclaims, defenses, or set-offs with respect to the Loans or the Loan
Documents as modified herein.

        (c)    The Loan Documents as modified herein are the legal, valid, and
binding obligation of Borrower, enforceable against Borrower in accordance with
their terms.

        (d)    The execution and delivery of this Amendment and the performance
of the Loan Documents as modified herein have been duly authorized by all
requisite action by or on behalf of the Borrower. This Amendment has been duly
executed and delivered on behalf of the Borrower.

        8.    Borrower Covenants.    Borrower covenants with Lender and BOLC
that:

        (a)    Borrower shall execute, deliver, and provide to Lender and BOLC
such additional agreements, documents, and instruments as reasonably required by
Lender or BOLC to effectuate the intent of this Amendment.

        (b)    Borrower fully, finally, and forever releases and discharges
Lender, BOLC and their successors, assigns, directors, officers, employees,
agents, attorneys, and representatives from any and all actions, causes of
action, claims, debts, demands, liabilities, obligations, and suits, of whatever
kind or nature, in law or equity of Borrower, which are now known to Borrower,
(i) in respect of the Loan, the Loan Documents, or the actions or omissions of
Lender or BOLC in respect of the Loans or the Loan Documents and (ii) arising
from events occurring prior to the date of this Amendment. Borrower has been
advised by legal counsel and understands and acknowledges the significance and
consequences of this release, and Borrower expressly consents and agrees that
the releases contained herein shall be given full force and effect according to
each and all of their express terms and provisions including those relating to
demands and causes of action, if any, as well as those relating to any other
claims, demands and causes of action hereinabove specified.

        (c)    On or prior to the execution and delivery of this Amendment,
Borrower shall have executed and delivered, or caused to be executed and
delivered, to Lender, each in form and substance satisfactory to Lender and
BOLC, such other documents, instruments, resolutions, subordinations, and other
agreements as Lender or BOLC may require in their sole discretion, if any.

        (d)    If required by Lender or BOLC, on or prior to the execution and
delivery of this Amendment, Borrower shall have provided to Lender certified
resolutions authorizing this Amendment and designating the person or persons
authorized to sign this Amendment and any related documents on behalf of
Borrower.

        9.    Execution and Delivery of Amendment by Lender.    Neither Lender
nor BOLC shall be bound by this Amendment until (a) Lender, BOLC and Borrower
have each executed and delivered this

5

--------------------------------------------------------------------------------

Amendment and (b) Borrower has performed all of the obligations of the Borrower
under this Amendment to be performed contemporaneously with the execution and
delivery of this Amendment, including, without limitation, the payment of the
fees and other amounts required under Section 5 hereof.

        10.    Integration, Change, Discharge, Termination, or Waiver.    The
Loan Documents as modified herein, contain the complete understanding and
agreement of Borrower, BOLC and Lender in respect of the Loans and the other
matters described herein and supersede all prior representations, warranties,
agreements, arrangements, understandings, and negotiations. No provision of the
Loan Documents as modified herein may be changed, discharged, supplemented,
terminated, or waived except in a writing signed by the parties thereto.

        11.    Binding Effect.    The Loan Documents as modified herein shall be
binding upon and shall inure to the benefit of Borrower, BOLC and Lender and
their successors and assigns and the executors, legal administrators, personal
representatives, heirs, devisees, and beneficiaries; provided, however, Borrower
may not assign any of its rights or delegate any of its obligations under the
Loan Documents, and any purported assignment or delegation shall be void.

        12.    Choice of Law.    This Amendment shall be governed by and
construed in accordance with the laws of the State of Utah, without giving
effect to conflicts of law principles.

        13.    Counterpart Execution.    This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this Amendment
to physically form one document. Receipt by Lender and BOLC of an executed copy
of this Amendment by facsimile shall constitute conclusive evidence of execution
and delivery of the Amendment by the signatory thereto.

        [remainder of page intentionally left blank]

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Lender, BOLC and Borrower have executed this
Amendment as of the date first written above.

    TENFOLD CORPORATION
a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Martin F. Petersen     Title:   Chief Financial Officer
 
 
 
 
"Borrower"
 
 
BANK ONE, UTAH, NATIONAL ASSOCIATION
a national banking association
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Bonnie Wilson     Title:   First Vice President
 
 
 
 
"Lender"
 
 
BANC ONE LEASING CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Bonnie Wilson     Title:   First Vice President
 
 
 
 
"BOLC"

7

--------------------------------------------------------------------------------

AGREEMENT REGARDING WAIVER OF EVENT OF DEFAULT AND
SECOND AMENDMENT TO
MODIFICATION AND FORBEARANCE AGREEMENT
($3,500,000.00 Term Loan, $15,000,000.00 Revolving Line of Credit and
$6,173,596.42 Equipment Lease Financing)

        This AGREEMENT REGARDING WAIVER OF EVENT OF DEFAULT AND SECOND AMENDMENT
TO MODIFICATION AND FORBEARANCE AGREEMENT (the "Amendment") is made as of
November 28, 2001, by and between TENFOLD CORPORATION, a Delaware corporation
formerly known as KeyTex Corporation ("TenFold"), having its principal office at
180 West Election Road, Suite 100, Draper, Utah 84020, BANK ONE, NA, a national
banking association with its main office in Chicago, Illinois and successor by
merger to BANK ONE, UTAH, NATIONAL ASSOCIATION, a national banking association
("Lender"), having a place of business at 201 North Central Avenue, 3rd Floor,
Managed Assets—Mail Code AZ1-1283, Phoenix, Arizona 85004, and BANC ONE LEASING
CORPORATION ("BOLC"), having a place of business at 201 North Central Avenue,
3rd Floor, Managed Assets—Mail Code AZ1-1283, Phoenix, Arizona 85004.

RECITALS:

        A.    Reference is made to that certain Modification and Forbearance
Agreement, dated effective as of February 23, 2001, as amended by that certain
First Amendment to Modification and Forbearance Agreement, dated effective as of
April 2, 2001 (collectively, as amended, the "Forbearance Agreement"), by and
between TenFold, Lender and BOLC. Reference is further made to the Loans and
Loan Documents described in such Forbearance Agreement. All capitalized terms
used herein without definition shall have the meanings given to such terms in
the Forbearance Agreement.

        B.    Reference is further made to made to that certain letter from
Lender and BOLC to TenFold dated October 10, 2001, as amended by that certain
letter from Lender and BOLC to TenFold dated October 17, 2001 (collectively, as
amended, the "Letter") with respect to certain payment obligations under the
Loans and more particularly under the Equipment Loan Documents.

        C.    As described in the Letter, TenFold failed to make the required
monthly payments of principal and interest due under the Equipment Lease
Documents for the months of August and September, 2001. TenFold has subsequently
failed to make additional required payments due under the Equipment Lease
Documents for the months of October and November, 2001 (the "Subsequent
Payments"). Such failures to pay amounts required under the Equipment Lease
Documents constitute Events of Default under the Master Lease Agreement, dated
November 23, 1998, by and between TenFold and BOLC, and the other Equipment
Lease Documents. In accordance with Section 3 of the Forbearance Agreement, such
Event of Default under the Equipment Lease Documents constitutes an Event of
Default under each of the Loans and Loan Documents and terminates the
forbearance under the Forbearance Agreement.

        D.    TenFold has requested that Lender and BOLC agree to waive the
Event of Default under the Loan Documents due to TenFold's failure to pay August
and September, 2001 payments as required under the Equipment Lease Documents, as
such failures are more fully described in the Letter, in consideration for the
payment by TenFold of all such due and unpaid amounts owing under the Equipment
Lease Documents with respect to such August and September, 2001 payment
obligations, including any default interest, late fees or other similar amounts
arising under the Loan Documents due to such failure in payment.

        E.    As an accommodation to TenFold, Lender and BOLC are is willing to
waive the Event of Default described in the Letter, reinstate the agreed
forbearance of the exercise of certain remedies of Lender and BOLC in accordance
with the terms and conditions of the Forbearance Agreement, including forbearing
the current exercise of remedies with respect to the uncured Events of Default
due to the failure to make the Subsequent Payments, all upon the terms and
conditions hereof.

--------------------------------------------------------------------------------


AGREEMENT:

        For good and valuable consideration, including the agreements, waivers
and covenants of the parties contained herein, the receipt and sufficiency of
which are hereby acknowledged, TenFold, BOLC and Lender agree as follows:

        1.    Incorporation of Documents, Effect of Recitals.    The provisions
of the Forbearance Agreement and Letter, including any recitals thereto, are
incorporated herein in their entirety. TenFold hereby acknowledges the accuracy
of the Recitals hereto which are also incorporated herein by reference and made
a part hereof.

        2.    Waiver of Event of Default under Loan Documents and Modifications
to Forbearance Agreement.    

        (a)    Waiver of Event of Default.    In consideration of the payment by
TenFold to BOLC and Lender of the sum of $547,426.45, which payment shall be
made concurrently herewith and shall be an express condition precedent to the
effectiveness hereof, and which constitutes the aggregate unpaid principal,
interest, default interest, late payment fees and other amounts now due and
owing under the Equipment Lease Documents with respect to the required monthly
payments due in August and September, 2001, BOLC and Lender waive the Event of
Default under the Equipment Lease Documents and other Loan Documents which arose
due to the non-payment by TenFold of such required monthly payments.

        (b)    Limited Nature of Waiver of Event of Default.    Borrower, Lender
and BOLC acknowledge and agree that the waiver described in Section 2(a) above
is limited to the specific failures and events described above in Section 2(a)
above and in the Letter, and that Lender and BOLC do not and shall not waive or
be deemed to have waived any other default or Event of Default that may
currently exist, including any Event of Default related or arising due to the
failure to make Subsequent Payments or that may arise after the date hereof
under any of the Loan Documents, including, but not limited to, Borrower's
further failure to timely make any and all payments due and owing under the
Equipment Lease Documents and other Loan Documents or the occurrence of any
drawing under an outstanding Letter of Credit. The limited waiver described
herein does not constitute and may not in any way be construed to waive any
right or remedy of Lender for any future default or event of default under the
Loan Documents (including any drawing under an Outstanding Letter of Credit) or
to amend, extend or otherwise modify the Loans or any Loan Documents except as
expressly provided herein or in the Forbearance Agreement.

        (c)    Reinstatement of Forbearance.    Consistent with Sections 2(a)
and 2(b) above, and at the request of TenFold, Lender's and BOLC's agreement to
forbear exercise of certain rights and remedies as more fully described in
Section 2(a) of the Forbearance Agreement, is hereby reinstated subject to all
of the terms and conditions hereof and of the Forbearance Agreement, and shall
continue until December 21, 2001 unless sooner terminated in accordance herewith
or in accordance with the terms and conditions of the Forbearance Agreement.
TenFold, Lender and BOLC acknowledge that such reinstatement does not modify or
diminish the provisions of Section 2(a) of the Forbearance Agreement whereby the
above-described waivers and forbearance by Lender may terminate at an earlier
date. Specifically, Lender, BOLC and TenFold agree that such forbearance shall
immediately cease and Lender and BOLC shall have the right to immediately
accelerate the Loans and enforce their remedies under the Loan Documents upon
the occurrence of any Event of Default (other than relating to the August and
September, 2001 payments required under the Equipment Lease Documents which have
been cured by the payment of the amount described in Section 2(a) hereof) under
any of the Loan Documents or upon the drawing under an outstanding Letter of
Credit.

        3.    Conforming Modifications; Consent of Lender.    Each of the Loan
Documents is hereby modified to the extent required to be consistent with the
terms hereof.

2

--------------------------------------------------------------------------------

        4.    Fees and Payments.    As a condition precedent to the
effectiveness of this Amendment, TenFold agrees to pay to Lender and BOLC, upon
the date hereof, all amounts which are currently owing or which are past due
with respect to the August and September, 2001 required payments under the
Equipment Leases in accordance with Section 2(a) above, in the amount of
$547,426.45. TenFold acknowledges that such fees and payments are fully earned
by Lender and non-refundable upon payment.

        5.    Ratification of Loan Documents and Collateral.    The Loan
Documents, as modified by this Amendment, are ratified and affirmed by all
parties thereto and shall remain in full force and effect as modified herein.
Any property or rights to or interests in property granted as security in the
Loan Documents shall remain as security for each of the Loans and the
obligations of TenFold under the Loan Documents.

        6.    TenFold Representations and Warranties.    TenFold represents and
warrants to Lender and BOLC that:

        (a)    Except as otherwise disclosed to Lender and BOLC in writing,
there has been no material adverse change in the financial condition of TenFold
or any other person whose financial statement has been delivered to Lender or
BOLC in connection with the Loans from the most recent financial statements
received by Lender or BOLC.

        (b)    The Loan Documents as modified herein are the legal, valid, and
binding obligation of TenFold, enforceable against TenFold in accordance with
their terms.

        (c)    The execution and delivery of this Amendment and the performance
of the Loan Documents as modified herein have been duly authorized by all
requisite action by or on behalf of the TenFold. This Amendment has been duly
executed and delivered on behalf of the TenFold.

        7.    TenFold Covenants.    TenFold covenants with Lender and BOLC that:

        (a)    TenFold shall execute, deliver, and provide to Lender and BOLC
such additional agreements, documents, and instruments as reasonably required by
Lender or BOLC to effectuate the intent of this Amendment.

        (b)    TenFold fully, finally, and forever releases and discharges
Lender, BOLC and their successors, assigns, directors, officers, employees,
agents, attorneys, and representatives from any and all actions, causes of
action, claims, counterclaims, defenses, debts, demands, liabilities,
obligations, set-offs, and suits, of whatever kind or nature, in law or equity
of TenFold, which are now known to TenFold, (i) in respect of the Loan, the Loan
Documents, or the actions or omissions of Lender or BOLC in respect of the Loans
or the Loan Documents and (ii) arising from events occurring prior to the date
of this Amendment. TenFold has been advised by legal counsel and understands and
acknowledges the significance and consequences of this release, and TenFold
expressly consents and agrees that the releases contained herein shall be given
full force and effect according to each and all of their express terms and
provisions including those relating to demands and causes of action, if any, as
well as those relating to any other claims, demands and causes of action
hereinabove specified.

        8.    Execution and Delivery of Amendment by Lender.    Neither Lender
nor BOLC shall be bound by this Amendment until (a) Lender, BOLC and TenFold
have each executed and delivered this Amendment and (b) TenFold has performed
all of the obligations of the TenFold under this Amendment to be performed
contemporaneously with the execution and delivery of this Amendment, including,
without limitation, the payment of the fees and other amounts required under
Section 5 hereof.

        9.    Integration, Change, Discharge, Termination, or Waiver.    The
Forbearance Agreement and Loan Documents as modified herein, contain the
complete understanding and agreement of TenFold,

3

--------------------------------------------------------------------------------


BOLC and Lender in respect of the Loans and the other matters described herein
and supersede all prior representations, warranties, agreements, arrangements,
understandings, and negotiations. No provision of the Loan Documents as modified
herein may be changed, discharged, supplemented, terminated, or waived except in
a writing signed by the parties thereto.

        10.    Binding Effect.    The Forbearance Agreement and Loan Documents
as modified herein shall be binding upon and shall inure to the benefit of
TenFold, BOLC and Lender and their successors and assigns and the executors,
legal administrators, personal representatives, heirs, devisees, and
beneficiaries; provided, however, TenFold may not assign any of its rights or
delegate any of its obligations under the Loan Documents, without the Bank's
written consent.

        11.    Choice of Law.    This Amendment shall be governed by and
construed in accordance with the laws of the State of Utah, without giving
effect to conflicts of law principles.

        12.    Counterpart Execution.    This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this Amendment
to physically form one document. Receipt by Lender and BOLC of an executed copy
of this Amendment by facsimile shall constitute conclusive evidence of execution
and delivery of the Amendment by the signatory thereto.

        [Remainder of Page Intentionally Left Blank]

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Lender, BOLC and TenFold have executed this
Amendment as of the date first written above.

    TENFOLD CORPORATION
a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Nancy Harvey     Title:   Chief Executive Officer
 
 
 
 
"TenFold"
 
 
BANK ONE, NA, a national banking association with its main office in Chicago,
Illinois and successor by merger to Bank One, Utah, National Association
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Bonnie Wilson     Title:   First Vice President
 
 
 
 
"Lender"
 
 
BANC ONE LEASING CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Bonnie Wilson     Title:   First Vice President
 
 
 
 
"BOLC"

5

--------------------------------------------------------------------------------

Exhibit B
Letter

6

--------------------------------------------------------------------------------

Exhibit C
Master Lease Agreement and Lease Schedules

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.34



RESTRUCTURING AGREEMENT AND AMENDED AND RESTATED MASTER LEASE AGREEMENT
EXHIBIT A DOCUMENTS TO AMEND COLLATERAL DOCUMENTS
EXHIBIT B LETTER
EXHIBIT C MASTER LEASE AGREEMENT AND LEASE SCHEDULES
